Title: Royall Tyler to Abigail Adams, 7 October 1785
From: Tyler, Royall
To: Adams, Abigail


     
      Madam
      
       post 7 Oct. 1785
      
     
     I am equally pleased with your Letter of the Ninth of May and the very Delicate Friendly Motives which Induced you to Write it. Whilst I Continue to regard your Amiable Daughter, the Esteem of her Parents, independent of their Merit, will be ever dear to me: and whilst the human Mind is ever most Anxious for what it holds most Dear, I shall have my “Apprehensions” and feel gratefull toward those who are kind enou to quiet them.
     You Prophecied truly respecting the British Newspaper Scurrilities: I do not know how they may affect you, whether you either Despair or Disregard them. But for myself I think I should be but little moved by the Aspersions of a People, whose Characteristick, is,  the most Billinsgate Latitude with the most Respectable Characters: whose National Representatives, in the same Publications, are Peculators, whose Ministers are Boys or Knaves, and whose King is an obstinate Numskull—Oh! Faugh—it is a very Vile Bird.
     You mention some where in your Letters, that you prefer News to Sentiment, and that when you recieve Packets from America you always hury over the Sentimental and hasten to the Narrative. Now this is very Unfortunate For me, who am very apt to obtrude my Sentiments upon my Friends, who write unpremeditately and with the same unreserve as I Talk to those who share my highest Confidence. I will Confine myself to mere News in this Letter, and I Assure you that it is the only Restraint I ever Subjected myself to when writing to a Lady I so highly Respect and Esteem.
     The Praises of your Son you Undoubtedly hear bruited from all your Correspondents. I have not been long enough Acquainted with him to Delineate his Character, and can only say, that the First impressions he made upon me were much in his Favour. He was present with me at the opening of the Supreme Judicial Court at Boston. As he was the only person, who set within the Bar, beside the Gentlemen of the Profession; he was naturally conspicuous. I dined in Company the same day with the Bench and Bar and was Inquired of by most of the Older Gentleman, whether the Young Person who was with me at Court was not a Son of Mr. Adams? as those Gentleman who had practiced with his Father declard they immediately concluded from his Countenance.
     Mr. Pearsen, Precepter of Philipses Academy, is married to Miss Sally Bromfield; and was a few days since chosen by the Corporation of Harvard College, “Hollisian Professor of the Oriental Languages &c.” He will accordingly be presented to the Overseers, who will doubtless Confirm the Election. This appointment is Acceptable to the People at large, very pleasing to the Bromfield Family, and peculiarly so to Mrs. Pearson, as she very much Disliked Andover.
     The Salary will be two hundred pounds pr: An: with some Perquisites.
     I am but very Superficially acquainted with Commerce or Financiering, But from the little Insight I can obtain, I scarce think it prudent to Communicate the particular State of either in this Country, to you in Europe.
     The Land Tax &c. is Collected with great Difficulty, whilst the Impost has driven many Vessels, with the most valuable Cargoes; from the Entrance of our Ports, to the other States. The Failure of the Merchants Traders &c. is so common at Boston that it has Ceased in great Measure to be Disreputable. Scarce a Week passes without one or more persons shutting their Doors against their Creditors; and no man will venture to Scandalize that Situation, which may be his own or his most Intimate Friends on the morrow. I could add to these assertions and observations, and prove them just by the most Incontestable Examples. But I may have err’d in Writing even thus generally upon Subjects of this Nature.
     I shall however particularize Two persons of your Acquaintance who have lately faild.
     The one is Mr. S: Barret commonly called Bishop B——. This happen’d upon the Seventh of this month. I have not obtained the particulars, only that his principal Creditors are English Merchants.
     The other is Mr. S: A: Otis Father to Harry O: who studies the Law under Mr. Lowell. He failed about Six Weeks past to the great suprize of his Friends and the Publick. His Debts are owed chiefly in England, and it is said amount to Forty Thousand pounds Sterling. I have seen a List which may be depended upon that carries them, to Thirty Thousand pounds Lawfull money. This List only included the Large Demands. It is said, however, that he has charged upon his Books to the amount of Ten Thousand pounds Lawfull money more than sufficient to Discharge his Debts. He will, I dare say, think that he does well if he can Ballance his Accompts even with the World and begin anew. The United States are Indebted to him Eight Thousand Pounds being the Ballance of his C——s Accompts. Your Uncle has not sufferd by him as I can learn. His Brother at B[arnsta]ble, has Failed in Consequence of his Failure. But his Sister has secured herself, by attaching His Property in her possession. Her Patrimony was in his hands and it was by great good Fortune that she was not Involved in his Ruin. She shut her Shop for a few Weeks, But by a legal transfer of the Property attached, she is enabled to prosecute her Bussiness as Usual.
     Mr. Nash, who the Newspaper will Announce to you, is married to Miss Lucy Apthorp, is the same Gentleman who was the Bearer of Capt. Stanhopes Letters to his Excellency, our Govenour. The Young Couple sailed on the third of this month for Shelburn where they Intend spending the Winter.
     Miss Betsey Apthorp it is said, is to be married with Mr. Pearse, son to a Mr. Pearse of Cape Ann, a person who has Accumulated a large Estate during the War.
     The original of the Letter from Kentucky, in the Boston Magazine for September, is by Mr. Perkins and was wrote to your Cousin Betsey Cranch.
     You will perceive in the Newspapers, I send Mr. Adams, an Extract of a Letter from London, giving an Account of Mr. Adams’s Private Audience and Introduction to the King of G: Britain. This Extract was communicated by Governour Bowdoin at his Table and declared to be written by Mrs. Temple to himself, or her Mother, I could not determine which as I set at some Distance.
     The match it is said is settled between Miss Temple and Mr. Winthrope, the Gentleman who Formerly courted Miss Derby.
     Mr. Adams’s private Audience is a matter of much speculation. Congress have not Published an official Account, and the Members are not very Communicative as to this Event. I do not mean that they are peculiarly reserved in this Instance. But it is held Indelicate to Inquire of a member of Congress concerning any official Communications which they do not Chuse to Insert in the Publick Papers.
     The People are some what Anxious to have Mr. Adams’s Relation as they do not seem to Relish the British Insinuations, That he was put into a Deadly Freight by the Awfull Presence of the Royal Personage.
     
     Boston Octr. 13. 1785
     I wrote the above a few days since and endeavourd to Imagine myself in your Parlour at the Foot of Pens Hill, and all those questions which in a Cursory Chit Chat I supposed you might ask me I have answerd. I can not say it looks altogether pleasing on paper. I never subject my Correspondents to restrictions, but you will readily concieve what I mean. I Receved a letter from your Son Yesterday. He is well-pleased with his Situation and Expects to make Great Progress in his Studies. Your Sister Shaw is now at Bridgwater and will be at Braintree on Sunday next. Mr. Barret’s Confinement was only Temporary and his affairs are Retrevable. Congress have made a Requisition for a large Sum of money from the States. The People are daily more Convinced of the Necessity of Extending the Powers of Congress and every day more averse to the measure. The Family at Germantown, are as healthy as Usual, as to pecuniary affairs, Involved and Deploraple. Easters Family is well. Fanny Nash, daughter to the Boatman, Dead. Young Mr. Palmer, is upon a Tour of Bussiness at the Eastward. I reside with them when in Boston. Our Family Consist at Present of Mrs. Clark and Son, Mr. Frazier and the Celebrated Dr. Moyes, who is now delivering a Course of Lectures upon Natural History. You are Sensible I Trust Madam that notwithstanding haste and Inaccuracy I am with Respect your Friend
     
      R Tyler
     
    